internal_revenue_service number release date index number ------------------------ --------------------- ---------------------------- ------ ------------------------------------------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-100697-16 date date legend husband wife date date date year year year year year year year year trust trust accountant -------------------------------------------------- ------------------------------------------------ ------------------------ -------------------------- ----------------------- ------ ------ ------ ------ ------ ------ ------ ------ -------------------------------------------------------------------------- ---------------- ----------------------------------------------------------------------------------------------------------------- ------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration plr-100697-16 regulations to elect out of the generation-skipping_transfer gst_exemption automatic allocation rules with respect to certain transfers to trusts the facts and representations submitted are summarized as follows on date during year a date before date husband executed trust for the benefit of his spouse wife and their children wife is the trustee of trust article of trust provides in relevant part that the trustee may accumulate any part or all of the net_income received in each year and add it to principal and or allot net_income among wife and husband’s living descendants as the trustee determines in her discretion article of trust provides in relevant part that upon the death of the survivor of husband and wife the trustees are to pay the then principal of the trust together with all the net_income thereof accrued per stirpes to husband’s living descendants if any descendant who receives property of the trust is under the age of that descendant’s property will be held in trust until the descendant reaches the age of article of trust provides in relevant part that any person including husband a donor may make a transfer to the trust by any method upon receiving such transfer the trustee will provide prompt notice to all permissible beneficiaries of the trust during the withdrawal period each permissible beneficiary shall have the power to withdraw by written instrument delivered to the trustee an applicable_fraction of the value of any transfer to the trust provided however that with respect to property so transferred by any donor in any calendar_year each permissible beneficiary is entitled to withdraw in the aggregate no more than the maximum amount excluded from gift_tax under sec_2503 of the internal_revenue_code after taking into account the effects of sec_2513 the withdrawal period is a period of days from the date of the transfer the term applicable_fraction is defined in the case of a permissible beneficiary who is not the spouse of the donor of the gift as a fraction the numerator of which is one and the denominator of which is the sum of the number of permissible beneficiaries with respect to such transfer other than the donor’s spouse plus one-half if the donor’s spouse is a permissible beneficiary with respect to such transfer in the case of a permissible beneficiary who is the spouse of the donor of the transfer applicable_fraction is defined as one-half of the previously defined fraction on date during year a date after date husband executed trust for the benefit of wife husband’s issue and other relatives article first of trust provides in relevant part that the trustees may pay to or apply for the benefit of a beneficiary so much of the income and principal of the trust as the trustees in their absolute discretion determine accumulating any undistributed_income and adding the same to principal at such times or times during each calendar_year as any person plr-100697-16 a donor transfers any property as an addition to the trust the addition will be subject_to withdrawal rights of the beneficiaries wife will have the first right and power to withdraw from the principal an amount equal to the lesser_of i the addition and ii the amount of the annual exclusion under sec_2503 as reduced by the value of any prior gifts made by the donor during the calendar_year to or for the benefit of wife husband’s living children will each have the right and power to withdraw from the principal an amount equal to the lesser_of i the addition reduced by any amount withdrawn by spouse whether or not such withdrawal is actually made and ii the amount of the annual exclusion under sec_2503 taking into account sec_2513 as reduced by the value of any prior gifts made by the donor during the calendar_year to or for the benefit of the child article second of trust provides in relevant part that upon the death of the survivor of husband and wife the property of trust is to be divided without adjustment for any prior distributions of income and principal into separate shares per stirpes for husband’s then living issue from year through year a year after husband annually made transfers of cash to trust no form_709 united_states gift and generation-skipping_transfer_tax return was filed for any of the above transfers on year year year and year husband made transfers of cash to trust and trust husband and wife hired accountant to prepare their income_tax returns and form sec_709 for each of the above years accountant failed to timely prepare the form sec_709 for year year and year after discovering his error accountant prepared form sec_709 for year year and year for both husband and wife on each form husband and wife signified their consent to treat the transfers as having been made one-half by each spouse under sec_2513 the returns for year year and year were filed late on date during year accountant timely prepared the form sec_709 for year the returns for year were timely filed on date husband requests an extension of time under sec_301_9100-3 to elect under sec_2632 not to have the automatic allocation rules contained in sec_2632 apply to i husband’s transfers to trust in year for year and all subsequent years and ii husband’s transfers to trust in year for year and all subsequent years law analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible plr-100697-16 sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to the donee adjusted for inflation as provided in sec_2503 is excluded from the total amount of taxable_gifts made by the donor this annual exclusion is only available for gifts of present interests in property sec_25_2503-3 of the gift_tax regulations provides that a present_interest in property is an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain an exclusion is allowable with respect to a gift of such an interest but not in excess of the value of the interest sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_2513 provides that the consent under sec_2513 may be signified at any time after the close of the calendar_year in which the gift was made the consent may not be signified after the 15th of april following the close of such year unless before the 15th day no return has been filed for such year by either spouse in which case the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year sec_25_2513-1 provides that the consent is effective only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period except in part if one spouse transferred property in part to his or her spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and severable from the interest transferred to his spouse sec_25_2513-1 provides that the consent applies alike to gifts made by one spouse alone and to gifts made partly by each spouse provided such gifts were to third parties and do not fall within any of the exceptions set forth in sec_25_2513-1 through b the consent may not be applied only to a portion of the property interest plr-100697-16 constituting such gifts if the consent is effectively signified on either the husband’s return or the wife’s return all gifts made by the spouses to third parties except as described in subparagraphs through of this paragraph during the calendar_period will be treated as having been made one-half by each spouse in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 see wang v commissioner tcmemo_1972_143 if the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 in the present case when husband makes a contribution to trust or to trust each beneficiary other than wife has the right to withdraw for their own benefit an amount from the trust equal to the lesser_of the annual exclusion amount under sec_2503 or a fractional share of the contribution each of the beneficiaries but for his withdrawal right under the governing instrument would not have an enforceable present_interest in the trust property of either trust income or principal here by virtue of his demand right the beneficiary will have the unrestricted right to the immediate enjoyment of any future annual_addition in any subsequent year therefore under the authorities cited above these future additions will constitute presently ascertainable present interests in property for the year in which they are made up to the amount of the annual exclusion under sec_2503 therefore we conclude that in each of year year year and year to the extent husband makes a transfer to trust or trust that is subject_to the withdrawal rights of a child and does not exceed the amount of the annual plr-100697-16 exclusion under sec_2503 that transfer will be treated as made one-half by husband and one-half by wife thus wife is a transferor of trust and trust for purposes of the generation-skipping_transfer_tax sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 provides that the term maximum_federal_estate_tax_rate means the maximum rate imposed by sec_2001 on the estate of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-100697-16 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the exceptions enumerated in i through vi apply sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip sec_2632 provides that an election under sec_2632 shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out or any combination of paragraphs b ii a through of this section sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior-year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-100697-16 requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional plr-100697-16 including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based upon the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore i ii husband is granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules under sec_2632 with respect to trust for year and all subsequent years this election should be made on a supplemental form_709 for year husband is granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules under sec_2632 with respect to trust for year and all subsequent years this election should be made on a supplemental form_709 for year the supplemental form sec_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh you should attach a copy of this letter to the form sec_709 we have enclosed a copy for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-100697-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
